Ok Rehearing.
The plaintiff moved to dismiss the appeals, because the judgments-were not such as justified appeal, and worked no irreparable injury; and “ because the transcript is such a confused mass that neither the court nor the counsel for appellee can ascertain what the case before the court is.”
As we have already, by dint of perseverance and hard wovlz,'ferreted out the case before us, we pass this last ground sub silentio.
As stated in our previous opinion, the plaintiff sued out injunctions against the defendants, butchers, prohibiting their violating its alleged chartered privileges. It also demanded a money judgment against Larrieux for $1509 30, and one against Gisch & Kernel’ for $750, for alleged infractions of its privileges, etc.
In both cases the defendants filed motions to dissolve the injunctions, on the ground that similar injunctions were then pending between the same parties in the third district court, and that the injunctions in the fifth district court were in violation of act 86 of 1870, regulating jurisdiction in such cases.
Larrieux, in his motion to dissolve, prayed for $250 special damages against plaintiff and surety on the injunction bond, and for “legal damages,” in an amount not stated. Gisch & Kernel’, in their motion to dissolve, asked for $250 special damages, and $600 “legal damages” against plaintiff and its surety. Those motions were tried and sustained, “ in so far as to dissolve the injunctions herein issued, with costs.” The defendants appeal, and allege that the court should have awarded them damages, which they claim to have proved.
The motion to dismiss these appeals must prevail. It is well settled that, on trial of motions to dissolve injunctions not issued against money judgments, damages are not to be allowed, and that the sureties on the bonds in such cases are not parties to the suits. The party is left to his recourse on the bond. 3 A. 476, and cases cited; 28 A. 859; 29 A. 630—634.
But, in this case, the dissolution of the injunctions did not even terminate the suits. The cases are still pending on plaintiff’s claim for $1509 30 against Larrieux, and'for $750 against Gisch & Kerner.
Perhaps defendants might, in their answers, set up their damages byway of reconvention; but, if that be permissible, the reconventional could only be tried with principal, demand.
The district court had no legal right to consider the demand for *743damages, on the motion to dissolve the injunctions properly refused to-pass upon it. Its judgments concluded no one on the question of damages, and worked no irreparable injury to appellants, who, as we have-seen, may assert their rights at proper time, and in proper form. The-cases in 12 A. 767 and 755 have no application here. Those were eases-tried on the merits, and the damages claimed not noticed in the decrees. Such decree was, of course, res adjudícala to a subsequent suit.
If the district court could not legally entertain defendants’ motion for damages this court can not, and an appeal to it is, therefore, a vain thing, and not maintainable.
The motion to dismiss the appeals is sustained at appellants’ costs.